NUMBERS 13-19-00517-CV, 13-20-00378-CV, 13-20-00379-CV,
          13-20-00380-CV & 13-20-00381-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


    IN THE GUARDIANSHIP OF SHELLEY THOMSON A/K/A
  SHELLEY SUE THOMSON, AN INCAPACITATED PERSON


                   On appeal from the County Court at Law
                          of Comal County, Texas.


                                      ORDER
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      Appellants Jo Ann Rivera, Shelly Thompson, and Philip Ross, filed notices of

appeal in appellate cause number 13-19-00517-CV from several judgments entered on

May 31, 2019, July 17, 2019, August 19, 2019, and October 31, 2019, by the County

Court of Comal County, Texas, in a guardianship proceeding. Selene Smith joined

appellants’ notice of appeal of the October 31, 2019 order.
       As a general rule, appeals may be taken only from final judgments. In re

Guardianship of Glasser, 297 S.W.3d 369, 372 (Tex. App.—San Antonio 2009, no pet.)

(citing Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)). However, probate

and guardianship proceedings are often exceptions to the “one final judgment” rule. In re

Guardianship of Benavides, 403 S.W.3d 370, 374 (Tex. App.—San Antonio 2013, pet.

denied) (citing De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006)). “In probate and

guardianship proceedings, ‘multiple judgments final for purposes of appeal can be

rendered on certain discrete issues.’” See id. Thus, we must determine whether each

order challenged in this appeal finally disposed of all issues raised in the trial court which

ended a discrete phase of the guardianship proceedings making the order final for

purposes of appeal and whether the appellants timely filed a notice of appeal for each of

the trial court’s orders. See id. (citing Logan v. McDaniel, 21 S.W.3d 683, 689 (Tex. App.

—Austin 2000, pet. denied)).

       Accordingly, the appeal with respect to the May 31, 2019 order is hereby

SEVERED from cause number 13-19-00517-CV and placed into appellate cause number

13-20-00378-CV styled In The Guardianship of Shelley Thompson a/k/a Shelley Sue

Thompson, an Incapacitated Person, the appeal of the July 17, 2019 order is hereby

SEVERED from cause number 13-19-00517-CV and placed into appellate cause number

13-20-00379-CV, styled In The Guardianship of Shelley Thompson a/k/a Shelley Sue

Thompson, an Incapacitated Person. Furthermore, the appeal of the August 19, 2019

order is hereby SEVERED from cause number 13-19-00517-CV and placed into appellate

cause number 13-20-00380-CV, styled In The Guardianship of Shelley Thompson a/k/a

Shelley Sue Thompson, an Incapacitated Person.



                                                 2
      In addition, Smith is not a party to the October 31, 2019 order; therefore, we hereby

SEVER Smith’s attempted appeal of the October 31, 2019 order in cause number 13-19-

000517-CV and place Smith’s attempted appeal into appellate cause number 13-20-

00381-CV.

      The appeal with respect to appellants Jo Ann Rivera, Shelly Thompson, and Philip

Ross of the October 31, 2019 order remains docketed under the original cause number

13-19-00517-CV and will proceed in due course.

      IT IS SO ORDERED.

                                                       PER CURIAM



Delivered and filed the
10th day of September, 2020.




                                               3